UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BOBBY L. INGRAM,                      
              Petitioner-Appellant,
                 v.
                                                No. 01-7287
DAN L. DOVE, Warden, FCI
Edgefield,
             Respondent-Appellee.
                                      
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CA-01-932)

                      Submitted: May 29, 2002

                      Decided: June 20, 2002

     Before LUTTIG, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Bobby L. Ingram, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           INGRAM v. DOVE
                               OPINION

PER CURIAM:

   Bobby L. Ingram appeals the district court’s dismissal of his
habeas petition filed pursuant to 28 U.S.C. § 2241 (1994). Following
his conviction and sentencing in 1995,1 Ingram appealed to the Elev-
enth Circuit Court of Appeals, which affirmed. The Supreme Court
denied Ingram’s subsequent request for grant of certiorari. He then
filed a motion pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001) to
set aside, vacate, or correct his sentence, which the Eleventh Circuit
denied. After the Supreme Court announced its decision in Apprendi
v. New Jersey, 530 U.S. 466 (2000), Ingram filed a motion for autho-
rization under 28 U.S.C.A. § 2244 (West 1994 & Supp. 2001) to file
a successive motion under 28 U.S.C.A. § 2255 (West Supp. 2001) in
order to raise an Apprendi claim. The Eleventh Circuit denied the
motion, holding Apprendi is not retroactively applicable. Ingram then
filed the instant § 2241 petition which the district court denied.

   We recently held that Apprendi claims are not cognizable in a
§ 2241 petition because Apprendi does not apply retroactively and
§ 2255 is not rendered inadequate or ineffective merely because a
habeas petitioner, such as Ingram, is barred from filing a successive
§ 2255 motion. See San-Miguel v. Dove, No. 01-6115, slip op. at 6 &
n.2, ___ F.3d ___, 2002 WL 1020723 (4th Cir. May 21, 2002). There-
fore, Ingram cannot circumvent § 2255’s bar against filing successive
habeas motions by bringing the same claim in a § 2241 petition and
hence, his Apprendi claim fails.

   Accordingly, we grant Ingram’s motion to proceed in forma
pauperis and affirm the judgment of district court as modified to
reflect the dismissal of this claim is with prejudice.2 See Ingram v.
Dove, No. CA-01-932 (D.S.C. July 24, 2001). We dispense with oral
    1
     The record does not identify the federal district court in which
Ingram’s conviction and sentence occurred.
   2
     The district court dismissed Ingram’s petition without prejudice for
failure to exhaust administrative remedies. Given our disposition in light
of San-Miguel, we find exhaustion would not render Ingram’s claim cog-
nizable and thus his claim is dismissed with prejudice.
                          INGRAM v. DOVE                          3
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED